DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed June 27, 2022, has been entered.  Prior to the amendment, claims 1-18 were pending in the application.  In the amendment, claim 15 is canceled and new claims 19-20 are presented.  Accordingly, after entry of the amendment, claims 1-14 and 16-20 are pending; of these, claims 1, 18, and 19 are independent.  All of the currently pending claims have been examined in the present Office action.

Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 has been amended to recite “second paths” (line 17).  There is no antecedent basis in the specification for this term such that a person skilled in the art reading the claim would be apprised of its intended meaning.
It is noted that the requirement in 37 CFR 1.75(d)(1) is to impose consistent terminology between the claim language and that used in the written specification “in order to insure certainty in construing the claims in the light of the specification”.   MPEP 608.01(o).  This type of objection may be overcome, for example, by appropriately amending the specification to provide the requisite antecedent basis, provided no new matter is introduced.  See MPEP 608.01(o). 

Claim Objections
5.	Claims 1-14, 16-17, and 20 are objected to because of the following informalities:  
In lines 15-19 of claim 1, the recitation “... cause the processor to: ... controlling the continuous miner ...” does not read properly (it appears that “controlling the continuous miner” should read “control the continuous miner”).

Claim Rejections - 35 USC § 103
6.	Claims 1-4, 6, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Offutt et al., U.S. Patent No. 5,967,616 (“Offutt”) in view of Buckeridge et al., U.S. Patent No. 3,268,058 (“Buckeridge”) and Sturges et al., U.S. Patent Application Publication No. 2004/0054434 (“Sturges”).
Offutt discloses a coal mining system including: 
a continuous miner (1; Fig. 17) for forming parallel plunge tunnels (the drift currently being mined by the continuous miner in Fig. 17 and the adjacent parallel drifts) from a roadway (e.g., the BELT ENTRY in Fig. 17) whereby the plunge tunnels are about the width of the continuous miner, and no wider, with ribs therebetween (see Fig. 17); 
a flexible conveyor system (tramming conveyor 20), coupled to the continuous miner for conveying mined coal from the plunge tunnels (Offutt col. 7, lines 11-14: “The mined coal is conveyed along the tramming conveyor 20 to a panel belt 232 in the development passageway 230, which then conveys the coal to a mother conveyor 234 in a main passageway 236”); 
an automated controller including a processor (e.g., miner computer 126) and memory storing instructions (Offutt col. 8, lines 14-17: “The continuous miner has a miner computer 126 along with a stored operating program 128 for miner computer 126 located thereon”) which, when executed by the processor, cause the processor to:
plan a predetermined path for the continuous miner and the flexible conveyor system (Offutt col. 14, lines 7-14: “Mining navigation and coal quality are constantly monitored by gamma detectors 90 and 91, inclinometers 163 and gyroscope 165 on continuous miner 1. Data from these instruments are supplied to miner processor 162, as discussed above, where the data are analyzed. Miner processor 162 automatically signals continuous miner 1 if any adjustments are needed to keep the continuous miner in the seam and on azimuth.”);
controlling the continuous miner and the flexible conveyor system to travel along the predetermined path (see Fig. 19A showing control of the miner 1 and Fig. 18A showing control of the tramming conveyor 20 and the miner 1).
Offutt does not specifically disclose that the flexible conveyor system (i.e., the tramming conveyor 20) includes ground engaging conveyor modules having respective endless inclined belts and a steerable system for conveying the conveyor modules along the ground, so that the mined coal passes up the inclined belt of one conveyor module before dropping onto the inclined belt of an adjacent conveyor module, as recited.
In the same field of endeavor, Buckeridge discloses a coal mining system including a continuous miner (10; Fig. 1) and a flexible conveyor system including ground engaging conveyor modules (e.g., intermediate units 19-25) having a steerable system for conveying the conveyor modules along the ground (e.g., steerable wheels; see the wheels 64, 65 and the connected steering mechanism shown in the second Fig. 5) and endless inclined belts (see belt 32 in Fig. 4; the incline can be seen in Fig. 5) so that conveyed coal passes up the inclined belt of one conveyor module before dropping onto the inclined belt of an adjacent conveyor module (note the overhang of the preceding unit shown on the right side of Fig. 5).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Buckeridge, to provide the flexible conveyor system of Offutt with ground engaging conveyor modules having a steerable system and endless inclined belts, in order to provide the Offutt system with a greater degree of flexibility.
Offutt further does not specifically disclose instructions that cause the processor to determine second paths for the conveyor modules and store the second paths in the memory; and control the continuous miner and the flexible conveyor system to travel along the predetermined path by sending at least one command which directly controls at least steering of the steerable system of the conveyor modules based on the second path, as recited.
In the same field of endeavor, Sturges discloses a coal mining system including a continuous miner (40; Fig. 2) and a flexible conveyor system including ground engaging conveyor modules (e.g., mobile bridge conveyors “MBC” 10; see Figs. 1-2) having a steerable system for conveying the conveyor modules along the ground (differential speed track assemblies 12; Fig. 1; Sturges [0023]: “Because the left and right track assemblies 12 operate independently of each other, turning is accomplished through differential speed between the respective tracked assemblies”).  A processor (controller 80; Fig. 4) plans a predetermined path for the continuous miner and the flexible conveyor system (Sturges [0041]: “... each of the MBCs in the system needs to closely track a virtual path laid on the mine floor. This virtual path is generated by a path planner based upon environmental data sensed by laser range finders, for example”).  The processor further determines second paths for the conveyor modules and controls the continuous miner and flexible conveyor system to travel along the predetermined paths by sending at least one command which directly controls steering of the steerable system of the conveyor modules based on the second paths (Sturges [0036]: “A path for the MBC to follow is generated by the controller ... and the speeds of the two track assemblies are computed based on relative error in the position and orientation of the MBC in relation to the path....”) .
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sturges, to configure the processor in the system of Offutt, as modified by the teaching in Buckeridge, to determine second paths for the conveyor modules and to send a command which directly controls steering of the steerable system of the conveyor modules based on the second paths, in order to cause movement of the conveyor modules that closely tracks movement of the continuous miner.
With respect to claim 2, Offutt discloses, for example, a “watchdog logic” 306 for preventing the conveyor system from striking adjacent equipment (Offutt col. 11, lines 35-39: “Watchdog logic 306 in conveyor processor 164 will double check the position information supplied from bolter car processor 258 to insure that tramming conveyor 20 does not run into the rear end of bolter car 40, i.e., does not exceed the preselected minimum distance therebetween”).
	With respect to claims 3-4 and 6, Offutt further discloses another conveyor (e.g., the panel belt 232 in Fig. 17).  Offutt also discloses controlling advancement of the conveyor 232 along the roadway (by adjusting its length) as mining progresses to maintain the tramming conveyor 20 adjacent the panel belt 232 and also to form the next plunge cut at a point proximal to the head of the other conveyor (see col. 7, lines 14-18).
	With respect to claim 9, Offutt further discloses a side discharge conveyor (see the angled transfer section 200 in Fig. 15).
	With respect to claim 10, Buckeridge teaches interconnecting the conveyor modules serially.
	With respect to claim 11, the Buckeridge conveyor modules include wheels (64-65; Fig. 1) and an electrical driver for driving the wheels (see the wheel drive motor 73 in Fig. 2).
With respect to claims 12-13, the Buckeridge steerable system includes steerable wheels (see wheels 64-65; Fig. 1) and rotary actuators (i.e., steering motors 121, 122 in the second Fig. 5).
With respect to claim 16, the Offutt continuous miner is unmanned (see Fig. 1; the operator cab 31 is located remotely from the miner 1).
With respect to claim 17, The Offutt controller is located remote, for example, from the further conveyor 232 in Fig. 17 (the miner controller 126 is in the continuous miner 1).
With respect to claim 20, the Buckeridge steerable system includes electrical steering (see steering motors 121, 122 in the second Fig. 5).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Offutt, Buckeridge, and Sturges as applied to claim 1 above, and further in view of Ecker, published PCT application no. WO-2008/067802.
As discussed above, the combination of Offutt, Buckeridge, and Sturges meets all of the limitations of claim 1.  The combination does not, however, specifically disclose planning waypoint paths, as recited in claim 5.
In the same field of endeavor, Ecker discloses a flexible continuous conveyor 1 (Fig. 1) extending between a mining machine (miner 2) and a main conveyor 4 and teaches controlling the positioning of the conveyor using waypoints (see paragraph [32] of the translation).  	
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Ecker, to plan waypoint paths in the control system of Offutt, in order to more efficiently store and calculate paths.

8.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Offutt, Buckeridge, and Sturges as applied to claims 1 and 6 above, and further in view of Mraz, U.S. Patent Application Publication No. 2001/0015573.
As discussed above, the combination of Offutt, Buckeridge, and Sturges meets all of the limitations of claims 1 and 6.  The combination does not, however, specifically disclose a conveyor location sensor, as recited in claim 7, or a proximity sensor, as recited in claim 14.
In the same field of endeavor, Mraz discloses a mining system including a mining machine 1 operating remotely in a coal seam 3 (Fig. 3) and teaches the use of proximity sensors to sense and measure the area surrounding the machine (see paragraph [0074]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Mraz, to provide the Offutt mining machine with proximity sensors, in order to better sense its surroundings, and to use one or more of these proximity sensors to sense the other conveyor.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Offutt, Buckeridge, and Sturges as applied to claim 1 above, and further in view of Hartcher, U.S. Patent Application Publication No. 2016/0096688.
As discussed above, the combination of Offutt, Buckeridge, and Sturges meets all of the limitations of claim 1.  The combination does not, however, specifically disclose an inertial navigation unit, as recited in claim 8. 
In the same field of endeavor, Hartcher discloses a mining system including a mining machine (miner 34; Fig. 2) for mining a coal seam 14 (Fig. 1) and a plurality of conveyor cars 12 for conveying mined coal out of the seam. Hartcher teaches providing the mining machine with an inertial navigation system (see paragraph [0042]). 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hartcher, to provide the Offutt mining machine with an inertial navigation unit, in order to more accurately determine its position in the mine.

Response to Arguments
10.	Applicant’s arguments submitted with the response filed June 27, 2022, have been fully considered, but are moot in view of the new grounds of rejection advanced herein.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                             
01 September 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672